FILED
                                                                                            MAY - 8 2009
                              UNITED STATES DISTRICT COURT
                                                                                      NANCY MAYER WHlTTlNc.TON CLERK
                              FOR THE DISTRICT OF COLUMBIA                                  (J $ f)I<>TRICTCOURT'




Peter Taylor,                                 )
                                              )
                Plaintiff,                    )                                                                  <
                                              )
                                              )       Civil Action No.
       v.
                                              )
                                                                           (]9 U859
Director ofB.O.P. et al.,                     )
                                              )
                Defendants.                   )




                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

       Plaintiff is a prisoner at the Federal Correctional Institution in Ray Brook, New York. He

sues Attorney General Eric Holder and the Bureau of Prisons Director and Assistant Director

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). Although plaintiff has not identified the latter two officials by name, he purports to sue

all three defendants in their individual capacities. See Compi. Caption. Plaintiff alleges that he

was attacked in September 2008 by another inmate at the Ray Brook facility and further claims

that his conditions of confinement there violate the Fifth and Eighth amendments and common

law. He faults defendants for lax security at Ray Brook. See Compi. at 3. Plaintiff seeks

$250,000 in monetary damages.
        This Court has a "duty ... to stop insubstantial Bivens actions in their tracks and get rid

of them." Simpkins v. District of Columbia Government, 108 F.3d 366, 370 (D.C. Cir. 1997)

(citations omitted). A federal official may be held personally liable under Bivens only for

unconstitutional conduct in which he was personally and directly involved. Cameron v.

Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993). Plaintiffs allegations against the high-level

officials are based on "nothing more than a theory of respondeat superior, which of course

cannot be used in a Bivens action." Cameron, 983 F.2d at 258 (citing Monell v. Department of

Soc. Servs., 436 U.S. 658,691 (1978)); see Farmer v. Moritsugu, 163 F.3d 610, 616 (D.C. Cir.

1998) (finding as "untenable" the exposure of BOP's medical director to personal liability "for

all alleged mistakes in the individual diagnoses of every inmate in the BOP system, simply by

virtue of an inmate's complaint"); Price v. Kelly, 847 F. Supp. 163, 169 (D.D.C. 1994), affd, 56

F.3d 1531 (D.C. Cir. 1995) (Bivens "complaint must specifically allege the involvement of each

individual defendant"). Besides, the events forming the basis of the complaint occurred before

the only named defendant, Attorney General Holder, took office.

        For the foregoing reasons, Court finds that the complaint fails to state a claim upon which

relief can be granted. A separate Order of dismissal accompanies this Memorandum Opinion.



                                                      uni~e~S!;!d;-
Date: April z...tf, 2009




                                                 2